DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1,1315,862. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,315,862 discloses all limitations of claim 1 of the instant application. The wordings are different, but all limitations are disclosed.
17/724,508
U.S. Patent No. 11,315,862
1. A semiconductor structure, comprising:

a first under-bump metallization (UBM) pattern, entireties of a top surface and a bottom surface of the first UBM pattern being substantially planar;
a first conductive via landing on the top surface of the first UBM pattern, the first conductive via comprising a vertical sidewall and a top surface connected to the vertical sidewall, and a planarized mark being on the top surface of the first conductive via; and
a first dielectric layer laterally covering the first UBM pattern and the first conductive via, a bottom surface of the first dielectric layer being substantially flush with the bottom surface of the first UBM, and a top surface of the first dielectric layer being substantially flush with the top surface of the first conductive via.



1. A semiconductor structure, comprising: a redistribution structure comprising: 
a first under-bump metallization (UBM) pattern covered by a first dielectric layer, the first UBM pattern comprising a first surface substantially leveled with a first surface of the first dielectric layer, wherein an entirety of the first surface of the first UBM pattern is planar; 
a first conductive via being in direct contact with a second surface of the first UBM pattern and laterally covered by the first dielectric layer, and the first conductive via comprising a surface substantially leveled with a second surface of the first dielectric layer, wherein an entirety of the surface of the first conductive via is planar, the first surface of the first UBM pattern is opposite to the second surface of the first UBM pattern, and the first surface of the first dielectric layer is opposite to the second surface of the first dielectric layer; 
…



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. Patent No. 8,379,401).
Regarding to claim 1, Kobayashi teaches a semiconductor structure, comprising:
a first under-bump metallization (UBM) pattern, entireties of a top surface and a bottom surface of the first UBM pattern being substantially planar (Figs. 15-16, element 22);
a first conductive via landing on the top surface of the first UBM pattern, the first conductive via comprising a vertical sidewall and a top surface connected to the vertical sidewall, and a planarized mark being on the top surface of the first conductive via (Figs. 15-16, element 54); and
a first dielectric layer laterally covering the first UBM pattern and the first conductive via, a bottom surface of the first dielectric layer being substantially flush with the bottom surface of the first UBM, and a top surface of the first dielectric layer being substantially flush with the top surface of the first conductive via (Figs. 15-16, element 21).
Regarding to claim 3, Kobayashi teaches a conductive joint landing on the bottom surface of the first UBM pattern (Fig. 15, element 14; Fig. 16, element 16); and an insulating encapsulation laterally covering the conductive joint and underlying the first dielectric layer and the first UBM pattern, wherein an interface of the insulating encapsulation and the first dielectric layer is substantially flush with an interface of the insulating encapsulation and the first UBM pattern (Fig. 15, element 95; Fig. 16, element 41 or 17).
Regarding to claim 4, Kobayashi teaches a sidewall of the insulating encapsulation is substantially flush with a sidewall of the first dielectric layer (Fig. 15, sidewall of the insulating encapsulation 95 is substantially flush with a sidewall of the first dielectric layer 21; Fig. 16, sidewall of the insulating encapsulation 41 is substantially flush with a sidewall of the first dielectric layer 21).
Regarding to claim 5, Kobayashi teaches a circuit substrate laterally covered by the insulating encapsulation and electrically coupled to the first UBM pattern through the conductive joint (Fig. 16, element 92).
Regarding to claim 8, Kobayashi teaches a conductive joint landing on the bottom surface of the first UBM pattern (Fig. 16, element 16); and a circuit substrate electrically coupled to the first UBM pattern through the conductive joint (Fig. 16, element 92); and an underfill layer laterally covering the conductive joint and being in contact with the first dielectric layer, the first UBM pattern, and the circuit substrate (Fig. 16, element 17), wherein an interface of the underfill layer and the first dielectric layer is substantially flush with an interface of the underfill layer and the first UBM pattern (Fig. 16).
Regarding to claim 10, Kobayashi teaches a semiconductor structure, comprising:
a first under-bump metallization (UBM) pattern covered by a first dielectric layer, a bottom planar surface of the first UBM pattern being substantially leveled with a bottom planar surface of the first dielectric layer (Fig. 16, first under-bump metallization pattern 22 covered by first dielectric layer 21, bottom planar surface of the first UBM pattern being substantially leveled with a bottom planar surface of the first dielectric layer 21);
a first conductive via disposed on a top planar surface of the first UBM pattern and laterally covered by the first dielectric layer, and a top planar surface of the first conductive via being substantially leveled with a top planar surface of the first dielectric layer (Fig. 16, element 54);
a conductive joint disposed on the bottom planar surface of the first UBM pattern (Fig. 16, element 16); and
a polymer layer underlying the first dielectric layer and laterally covering the conductive joint, an interface of the first dielectric layer and the polymer layer being substantially flush with an interface of first UBM pattern and the polymer layer (Fig. 16, element 17).
Regarding to claim 12, Kobayashi teaches a circuit substrate covered by the polymer layer and electrically coupled to the first UBM pattern through the conductive joint (Fig. 16, element 92).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (U.S. Patent No. 7,808,095).
Regarding to claim 16, Jung teaches a manufacturing method of a semiconductor structure, comprising:
forming a first under-bump metallization (UBM) pattern over a temporary carrier (Fig. 7, forming metallization pattern 120 over temporary carrier 100, Fig. 19, metallization pattern 120 will be under a bump after the bump is formed, thereby it meets the limitation “under-bump metallization”);
forming a first conductive via on the first UBM pattern (Fig. 9, element 140);
forming a first dielectric material on the temporary carrier to cover the first UBM pattern and the first conductive via (Fig. 11, element 150);
planarizing the first dielectric material and the first conductive via to form a top planar surface of a first dielectric layer and a top planar surface of the first conductive via, wherein the top planar surfaces of the first dielectric layer and the first conductive via comprise planarized marks (Fig. 12); and
removing the temporary carrier to reveal a bottom planar surface of the first UBM pattern and a bottom planar surface of the first dielectric layer after the planarizing (Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 1 above.
Regarding to claim 2, Kobayashi teaches a second dielectric layer disposed on the top surface of the first dielectric layer (Fig. 15, element 27); and a second conductive via embedded in the second dielectric layer and disposed right over the first conductive via (Fig. 15, element 61). Kobayashi is silent as to dimension differences. However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 1 above, in view of Lin et al (U.S. Patent No. 9,171,815).
Regarding to claim 6, Kobayashi does not disclose a second UBM pattern disposed over the first conductive via and comprising a recessed top surface, and a conductive terminal landing on the recess top surface of the second UBM pattern. Lin teaches a second UBM pattern disposed over the first conductive via and comprising a recessed top surface, and a conductive terminal landing on the recess top surface of the second UBM pattern (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Lin to dispose over the first conductive via a second UBM pattern comprising a recessed top surface; and land conductive terminal on the recess top surface of the second UBM pattern in order to provide power and ground to operate the system.
Regarding to claim 7, Kobayashi as modified does not explicitly disclose a dimension of the second UBM pattern is less than that of the first UBM pattern. However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 1 and claim 8 above, in view of Lin et al (U.S. Patent No. 9,171,815).
Regarding to claim 9, Kobayashi does not disclose an insulating encapsulation laterally covering the underfill layer and the circuit substrate, wherein a sidewall of the insulating encapsulation is substantially flush with a sidewall of the first dielectric layer. Lin teaches an insulating encapsulation laterally covering the underfill layer and the circuit substrate, a sidewall of the insulating encapsulation is substantially flush with a sidewall of the first dielectric layer (Fig. 1, element 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Lin to laterally cover the underfill layer and the circuit substrate with an insulating encapsulation and have a sidewall of the insulating encapsulation substantially flush with a sidewall of the first dielectric layer in order to protect the device from being damaged caused by humidity in the environment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 10 above.
Regarding to claim 11, Kobayashi teaches a second dielectric layer disposed on the top surface of the first dielectric layer (Fig. 15, element 27), and a second conductive via embedded in the second dielectric layer and disposed right over the first conductive via (Fig. 15, element 61). Kobayashi is silent as to dimension differences. However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 10 and claim 12 above, in view of Lin et al (U.S. Patent No. 9,171,815).
Regarding to claim 13, Kobayashi does not disclose a molding layer laterally covering the circuit substrate and the polymer layer, wherein a sidewall of the molding layer is substantially flush with a sidewall of the first dielectric layer. Lin teaches a molding layer laterally covering the circuit substrate and the polymer layer, wherein a sidewall of the molding layer is substantially flush with a sidewall of the first dielectric layer (Fig. 1, element 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Lin to laterally cover and the polymer layer and the circuit substrate with a molding and have a sidewall of the molding layer substantially flush with a sidewall of the first dielectric layer in order to protect the device from being damaged caused by humidity in the environment.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent No. 8,379,401), as applied to claim 10 and claim 12 above, in view of Lin et al (U.S. Patent No. 9,171,815).
Regarding to claim 14, Kobayashi does not disclose a second UBM pattern disposed over the first conductive via and comprising a recessed top surface, and a conductive terminal landing on the recess top surface of the second UBM pattern. Lin teaches a second UBM pattern disposed over the first conductive via and comprising a recessed top surface, and a conductive terminal landing on the recess top surface of the second UBM pattern (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Lin to dispose over the first conductive via a second UBM pattern comprising a recessed top surface; and land conductive terminal on the recess top surface of the second UBM pattern in order to provide power to operate the system.
Regarding to claim 15, Kobayashi as modified does not explicitly disclose a dimension of the second UBM pattern is less than that of the first UBM pattern. However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “forming a second UBM pattern in the opening of the patterned dielectric layer to be in contact with the portion of the topmost conductive pattern, wherein the second UBM pattern has a recessed top surface; and forming a conductive terminal on the recessed top surface of the second UBM pattern” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 17.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “forming an underfill layer in a gap between the circuit substrate and the first dielectric layer to laterally surround the conductive joint” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 18.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “forming a molding layer on the first dielectric layer to cover the circuit substrate; cutting off the molding layer and the first dielectric layer to form a coterminous sidewall” in combination with the limitations recited in claim 16 and the rest of limitations recited in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828